Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1) A game device comprising:
a reception unit that is configured to receive operation information created when a user performs an operation on an input device wile a game progresses;
a determination unit that is configured to determine whether an operation of starting measurement of a degree of concentration has been performed on the basis of the operation information received by the reception unit; and
a derivation unit that is configured to start measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has been performed and derive a degree of concentration of the user on the basis of an operation performed by the user during the started measurement of a degree of concentration.

Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
A reception unit, determination unit, and derivation unit, as well as the non-transitory computer readable medium of claim 11 is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
A reception unit, determination unit, and derivation unit, as well as the non-transitory computer readable medium of claim 11 does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already 
The dependent claims of 2-5, 7-10 and 12-15 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 20130339111).
In claims 1, 6, and 11 Ross discloses
A reception unit that is configured to receive operation information created when a user performs an operation on an input device while the game progresses (paragraph 12, receiving one or more inputs from the user, the one or more inputs representing actions performed by the user while playing the electronic game)
A determination unit that is configured to determine whether an operation of starting measurement of a degree of concentration has been performed on the basis of the operation information received by the reception unit (figure 3 #310, 320.  An operation of initiating the game is received, and in response to this operation, the game begins)
A derivation unit that is configured to start measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has bene performed and derive a degree of concentration of the user on the basis of an operation performed by the user during the started measurement of a degree of concentration (paragraph 40, 88-92.  Measurement of the concentration is made as to the user’s ability to straighten the frame)
In claims 2, 7, and 12, Ross discloses a benefit granting unit that grants a benefit to the user on the basis of either or both of a case in which the operation of starting measurement of a degree of concentration has been performed, and the degree of concentration derived by the derivation unit (paragraph 92, virtual points are awarded as the benefit)

In claims 4, 9, and 14 Ross discloses the derivation unit is configured to derive the degree of concentration on the basis of either or both of a reaction speed and an accuracy of the operation performed by the user during the measurement of a degree of concentration (paragraphs 88-92, inaccurate keystrokes are penalized, thus this is a determination of accuracy.  Furthermore, the user is expected to straighten them “as quickly as possible”, thus reaction speed is also determined)
In claims 5, 10, and 15 Ross discloses a processing unit that is configured to execute a test for measuring a degree of concentration if the determination unit determines that the operation of starting measurement of a degree of concentration has been performed (paragraphs 88-92, figure 3.  In response to starting the measurement, the test is begun, which is the game described in paragraphs 88-92)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715